*392Dissenting Opinion.
Dausman, J.
—In orderthat my position may be understood, I deem it advisable to make an additional statement concerning the pleadings.
(1) Appellant is the administrator of the estate of W. T. Sherman Lammedee, deceased, and' in his capacity as such administrator he instituted this action against the Supreme Tribe of Ben Hur, a fraternal beneficiary association, to recover on a certificate issued to Lammedee as a member of the association. The certificate recites, in addition to other things, that Lammedee “is entitled to all the rights, benefits and privileges of beneficial membership in the Tribe of Ben Hur, and to designate as his beneficiary under this certificate Laura Lammedee, bearing to him the relationship of wife;” also that “this certificate is issued subject to, and to be construed and controlled by, the laws, rules and regulations of the order, now in force or which may hereafter be adopted.” It is averred in the complaint that §121 of the by-laws of the association provides:
“In the event of the death of a designated beneficiary prior to the death of the member and the member dies without having made disposition of said portion or all of his certificate, the same shall be paid to the legal representative of said deceased member for the use and benefit of the. deceased member’s heirs, if any survive.”
It is further averred in the complaint that on the death of Laura Lammedee, the member designated as beneficiary his step-mother, Jane Lammedee, and that Jane died prior to the death of the member; that the member died without having designated 'any other beneficiary; and that by reason of the premises the *393association “is indebted to this plaintiff and this plaintiff is entitled to recover from said defendant the snm of $1,500.00.”
(2) The association filed a bill of interpleader in which it recited the history of its dealings with Lammedee. Of the averments of the bill the following will serve to show the attitude of the association: That after the death of Jane Lammedee the member expressed a desire to the association to designate new beneficiaries, and paid the usual fee for making the change; that he signed and executed a change of beneficiary in the following words:
“I, William T. S. Lammedee, to whom the within eertficate was issued, do hereby revoke my former direction as to the payment from the Benefit Fund due at my death, and now authorize and direct such payment to be made to Louis . Heinzman, Jr., George Heizman, Jr., and Glen A. Heinzman, bearing relation to me of nephews.
“Dated at South Bend this 14th day of November, 1914.
“William T. S. Lammedee.
“Attest: Orpha A. Elliot, Scribe. . (Seal).”
That the association received said change of beneficiary together with the following letter:
“South Bend, Indiana, Nov. 29, ’14.
“Dear Sir and Brother:
“It is my desire to have these nephews named as beneficiaries to my certificate as they are partially dependent and their ages are from 5 months to 7 years old; they are children of my wife’s brother, as I have no other beneficiary kindly transfer and oblige.
“Yours in T. B. H.,
“William T. S. Lammedee.”
*394That said certificate, change' of beneficiary, and letter were mailed to the association by one Orpha A. Elliott, local representative of the association at South Bend, Indiana, who transmitted therewith the following letter written by herself:
“South Bend, Ind., Dec. 4th, 1914.
“Bro. Snyder, Supreme Scribe:
“I am enclosing a letter and the certificate of Bro. Lammedee. Hope it may be possible for you to make the change of beneficiaries as he desires. He has no one else to change it to and . unless you change it he will have to drop it and he does not want to do that as the near relatives are dead, and if you do not change it please return the 50 cents he sent you for the change.
“Yours fraternally,
“Orpha A. Elliot, Scribe.”
That the association attached to the certificate a modified form of change of beneficiary in blank, which form is still attached to said certificate and reads as follows:
“I, William T. S. Lammedee, to whom the within certificate was issued, do hereby revoke my former direction as to the payment from the Benefit Fund at my death, and now authorize and direct such payment to be made to Louis Heinzman, Jr., George Heinzman, Jr., and Glen A. Heinzman, nephews, children of my wife’s brother, and dependent on me, bearing relation to me of children of my wife’s brother and dependent on me.
*395“Dated at South Bend, Ind., this .... day of December, 1914.
.................... Seal.
. “(Seal of Court)
“Attest:....................Scribe.
“The Supreme Tribe of Ben Hur hereby consents to the above change-of beneficiary.
“Dated at Crawfordsville, Indiana, this ....
day of............191..----
“(Seal of Supreme Scribe)
....................Supreme Scribe.”
That the association then transmitted, not directly to Lammedee but to its local representative, the certificate, with the change of beneficiary attached, together with the following letter:
“No. 6-N. December 7, 1914.
“Orpha A. Elliot,
“1410 Wiliver St.,
“South Bend, Indiana.
“Dear Sister:
“We are returning the certificate of Brother T. S. Lammedee with a new blank Change of Beneficiary attached to the back of his certificate. We will approve this direction as to change of beneficiary for this brother not because the beneficiaries named are children of his wife’s brother, but because of their dependence upon Brother^ Lammedee.
“Please have him properly complete the blank Change of Beneficiary and return to us accompanied by the enclosed Affidavit ofi Dependency which he should properly execute. Upon receipt *396of which we will gladly attend to this for this brother.
“Fraternally yonrs,
“Supreme Scribe.”
That the association is informed and believes that Lammedee died before he was able to comply with the suggestions contained in said letter. That the Heinzman children by their guardian are claiming the amount due on said certificate as the beneficiaries of Lammedee. That the association “has no interest in the claim of the said plaintiff or of the said guardian or of the said Louis Heinzman, Jr., George Heinzman, Jr., and Glen A. Heinzman, other than its desire to pay said benefits accruing and payable under said beneficial certificate to the person or persons lawfully entitled to receive the same, and to protect itself from the hazard of paying the same to any of said claimants in the face of the demands and claims so m de by the others as herein alleged and set forth, witht at first having the rights and claims of said claimants adjudged and settled as between themselves. That it is impartial and indifferent and disinterested as between said claimants and has no intention to favor or promote the interests of any of said claimants as against the other with respect to said benefits under said beneficial certificate, and has incurred no independent liability to either of said claimants, except as herein alleged, and has not acknowledged liability to either of said claimants; but it has not denied, and does not now deny, but concedes, its liability to the full amount of said beneficial certificate, to wit: the sum of $1,500.00 to the party entitled to receive the same. ’ ’
After further formal allegations, the association *397asked permission to pay the money into court, and asked that the rival claimants be required to have' their rights determined by the court, and that it be discharged. The bill is verified by the oath of John C. Snyder, supreme scribe of the association.' The money was paid into court, and thereupon the court made an order discharging the association and directing the guardian of said children to interplead.
(3) The guardian then filed a pleading, denominated cross-complaint, against the administrator. This pleading sets out a complete history of the case, including the correspondence above set out, and certain by-laws of the association. It contains the averment that said children were dependents of Lammedee.
(4) To this cross-complaint the administrator filed answer in three paragraphs. The first paragraph is the general denial. Thé gist of the second paragraph is that the association never accepted nor approved the change of beneficiary by which said children were designated as Lammadee’s beneficiaries. The third paragraph does not differ in effect from the second.
In view of the pleadings I am of the opinion that the administrator has no standing in court for any purpose. He is not entitled to recover in his capacity as administrator on behalf of the estate. If the fund should come into his hands, he could hot put it in his inventory as assets subject to the claims of creditors. If he is seeking to recover on behalf of the heirs, then the heirs are the real parties in interest. §251 Burns 1914, §251 E. S. 1881. He has not shown by his answers that Lammedee left any heirs, nor that there has been any compliance with §118 of the by-laws of the association. ■ (That section is set out in full in the cross-complaint.)
*398When the association paid the money into conrt •and was discharged by the court, it was completely eliminated. Thereafter the only controversy to be litigated was that between the rival claimants, on the issues formed by the cross-complaint and the answers thereto. From the averments of the bill of inter-pleader it is clear that the association waived all defenses. It .might have defended against the claim of the Heinzman children on the grounds: (1) That they were not dependents of Lammedee; and (2) that the change of beneficiary had not been approved. I do not mean to say that it could have succeeded on either ground, but it might have presented those grounds for whatever they are worth. But the association having waived those defenses, and not caring to avail itself of them for its own protection, certainly the administrator, even as the representative of persons claiming to be beneficiaries, could not make those defenses, or either of them, as against the claim of the Heinzman children. Almy v. Commercial, etc., Assn. (1915), 59 Ind. App. 249, 106 N. E. 893; Fuller v. Supreme Council (1917), 64 Ind. App. 49, 115 N. E. 372.
But the greatest evil of the majority opinion is in the fact that it is a radical departure from the well-settled rules of procedure. In that opinion but one question is considered, viz.: Are the answers to the interrogatories in irreconcilable conflict with the verdict? In determining that question the courts will not consider the evidence. The rule in that regard is so familiar that it need no be repeated here. Illinois Car, etc., Co. v. Brown (1918), 67 Ind. App. 315, 116 N. E. 4; Indianapolis, etc., Traction Co. v. Hardwick, Admx. (1919), 70 Ind. App. 192, 123 N. E. 249. Under that rule it was the plain duty of this court to hold *399that the trial court did not err in overruling the motion for judgment on the interrogatories.
But the majority opinion is strange and unprecedented in another particular. It holds that, where a jury in response to an interrogatory makes answer, “No evidence,” that answer absolutely settles as a conclusive fact that there is no evidence as to the fact sought to be elicited by the interrogatory, and is binding upon the trial court and upon this court on appeal. Surely that cannot be the law. The trial court is in as good position as the jurors to know whether or not there is any evidence on any subject involved. On appeal the court looks to the bill of exceptions to discover whether or not there is any evidence bearing on a material point, and not to the answers to interrogatories. Whether or not there is any evidence tending fairly to support a verdict arises in this court on the ruling on the motion for a new trial. ■ But in this case, without having considered the motion for a new trial and without having looked at' the bill of exceptions to determine whether there is any evidence to support the verdict, a new trial has been granted solely on the ground that the jury answered “No evidence.”
Furthermore, the interrogatories answered “no evidence ’ ’ are wholly immaterial, and should be disregarded. Citizens Tel. Co. v. Prickett (1920), 189 Ind. 141, 125 N. E. 193. Even if it were conceded that the administrator had the right to contest the claim of the Heinzman children, then the burden of proof would be on him; for the fact that Lammedee designated them as his beneficiaries makes a prima facie case in their favor, and consequently the answers to the interrogatories would be construed *400against the administrator and not against the children.
Another defect in the opinion is that it treats dependency and support as identical.
The judgment should have been affirmed.